Citation Nr: 0103188	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee 
internal derangement, status post total knee replacement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee internal 
derangement currently evaluated as 10 percent disabling.

3.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  The Board notes 
that the veteran requested an RO hearing, canceled his 
scheduled hearing, then failed to request rescheduling.  His 
request for a hearing is deemed abandoned and the Board will 
proceed with appellate review.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of motion, pain, and a right antalgic gait.

2.  The veteran's left knee internal derangement is 
manifested by slight impairment as characterized by stiffness 
and pain without subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for right 
knee internal derangement, status post total knee 
replacement, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §  4.71a, Diagnostic Code 5055 (2000).

2.  A disability rating in excess of 10 percent for left knee 
internal derangement is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.71a, Diagnostic Code 5257 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. §  4.7 (2000).

The veteran's medical records show that his service-connected 
right knee was replaced in 1992, and the total knee 
replacement was revised in 1995.  Arthroscopy was performed 
on the left knee on two occasions in the 1980's.  The veteran 
currently complains of pain and stiffness in both knees.  He 
submitted an October 1998 statement from his private 
orthopedic physician which indicated that he had severe 
arthritis in both knees, without a good result from the total 
knee replacement surgery.  The physician noted that the right 
knee remained painful, stiff, and weak.  He also noted that 
there was significant degenerative disc disease of the back, 
and he stated that the veteran could not work due to the 
identified disabilities and that he was legitimately totally 
and permanently disabled.  

The veteran was afforded a VA examination in January 1999.  
He reported that he experienced pain and stiffness in both 
knees, the right worse than the left.  He wore no braces and 
used no ambulatory aids.  He walked with a right antalgic 
gait and had some difficulty in ambulating.  Physical 
examination revealed prominent limitation of motion in the 
right knee with extension to 15 degrees and flexion to 45 
degrees.  There was mild effusion of the right knee with 
normal ligaments and no pain to patellar pressure.  The left 
knee showed good range of motion from zero degrees extension 
to 150 degrees flexion.  There was no effusion, ligaments 
were normal, and there was no pain to patellar pressure.  
Radiographs of both knees reflected that the right knee 
implants were in proper position with no other abnormality 
shown.  The left knee X-ray was normal.  The examiner 
reported diagnoses of status post right total knee 
replacement times 2, with prominent pain and limitation of 
motion; chronic left knee sprain, status post multiple 
arthroscopic procedures.  The examiner reported that the 
veteran was disabled from work activity, primarily due to his 
right knee impairment.

The veteran's right knee disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which refers to 
prosthetic replacement of the knee.  Under Diagnostic Code 
5055, replacement of either knee joint with a prosthesis 
warrants a 100 percent evaluation for a one-year period 
following implantation of the prosthesis.  Thereafter, a 60 
percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or weakness 
in the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of leg extension), 
or 5262 (impairment of tibia and fibula).  The minimum 
evaluation under Diagnostic Code 5055 is 30 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  

In reviewing the medical evidence, the Board concludes that 
the veteran's right total knee replacement is not objectively 
shown to involve chronic residuals consisting of severe 
painful motion and weakness such that a 60 percent rating is 
warranted under Diagnostic Code 5055.  While the veteran has 
prominent limitation of motion and pain, the evidence does 
not indicate that there is such severe weakness or pain that 
he meets the criteria for a rating in excess of 30 percent.  
He is able to walk, albeit with a slight limp, for extended 
periods of time and does not report problems with sitting or 
standing.  Indeed, a March 2000 VA orthopedic evaluation 
noted that the veteran, while he favored his right knee in 
ambulation, was able to function, and was currently employed 
in a position that required a moderate amount of ambulation 
which he was able to tolerate.
In addition, the Board finds no basis to increase the 30 
percent rating with consideration of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran's right knee clearly demonstrates functional loss due 
to pain, that loss is specifically contemplated in the 
currently assigned 30 percent rating.  The Board finds no 
evidence of additional pathology beyond that already 
contemplated in the schedular criteria which would warrant a 
disability evaluation in excess of 30 percent.  See Deluca v. 
Brown 8 Vet. App. 202 (1995).  

With regard to the veteran's left knee disability, the Board 
notes that the veteran is assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
refers to slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted under this 
diagnostic code for moderate subluxation or instability, and 
a 30 percent rating is warranted for a severe condition.  The 
Board observes that as the veteran's original disability was 
internal derangement, the diagnostic codes applicable to 
limitation of motion of the knee do not apply here.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, 
while the veteran's private physician has indicated the 
presence of severe arthritis of the knee (a condition which 
allows for a possible separate rating when there is evidence 
of arthritis in addition to instability under Diagnostic Code 
5257, See General Counsel's opinion in VAOPGCPREC 23-97 (July 
1, 1997)), the medical evidence shows otherwise.  October 
1998 and September 1999 statements from the veteran's private 
physician report severe arthritis of both knees.  However, X-
ray reports of both knees from April 1996 and January 1999 
reveal some vascular calcification in each knee without 
evidence of degenerative changes.  The left knee X-rays were 
normal.  Moreover, the January 1999 VA examination report of 
the left knee showed full range of motion without evidence of 
effusion, instability, or pain to pressure, despite the 
veteran's complaints of stiffness and pain, and the diagnosis 
was reported as left knee strain.  Thus, in reviewing the 
evidence in its totality, the Board finds that the veteran's 
left knee disability is manifested by no more than slight 
impairment due to internal derangement.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
left knee disability.  Since this rating is not predicated on 
range of motion, the Board need not consider functional loss 
due to pain or weakness.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that as the preponderance of the evidence is 
against the veteran's claim for an increased rating in each 
of the foregoing instances, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
addition, with regard to both the right knee and the left 
knee, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that the record does not 
reveal that disability of the veteran's right or left knee 
has resulted in marked interference with his employment 
(beyond that contemplated in the Diagnostic Codes) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, or other unusual factors the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

 
ORDER

Entitlement to a rating in excess of 30 percent for right 
knee internal derangement, status post total right knee 
replacement is denied.

Entitlement to a rating in excess of 10 percent for left knee 
internal derangement, is denied.


REMAND

The veteran asserts that his service-connected disabilities 
of knees and back render him unemployable.  His currently 
combined disability rating totals 50 percent, but October 
1998 and September 1999 statements from his private physician 
support that he is unemployable, as does a VA examiner's 
report of January 1999.  However, a VA examination report of 
March 2000 indicates that the veteran is employed and able to 
function in a substantially gainful occupation.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
as in the instant case, the issue of unemployability must be 
determined on an extraschedular basis without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).  

Notwithstanding that a veteran does not meet the schedular 
criteria for a total disability evaluation, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities will be rated 
totally disabled.  Therefore, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  As is apparent here, while the veteran 
does not meet the total schedular rating requirement, there 
is medical evidence indicating that he is unemployable due to 
his service-connected knees and back.

The Board also notes that it appears from the record that the 
veteran has applied for Social Security Administration (SSA) 
disability benefits and those records are not associated with 
the claims file.  Since any SSA determination would be 
pertinent to this claim for individual unemployability, the 
RO should attempt to obtain these records.  See Hayes v. 
Brown 9 Vet. App. 67, 74 (1996).  

Thus, in light of the foregoing contradictory evidence 
regarding the veteran's employability, and the need for 
additional records, this case is remanded to the RO for the 
following actions: 

1.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran, together with 
copies of medical records reviewed in 
connection with any such claims.   

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

